
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.4


OLED TECHNOLOGY LICENSE AGREEMENT
 


THIS OLED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is entered into
effective as of January 1, 2008 (the “Effective Date”), by and between Konica
Minolta Holdings, Inc., a Japanese corporation with a place of business at
Marunouchi Center Building, 1-6-1 Marunouchi, Chiyoda-ku, Tokyo 100 0005, Japan,
acting through its subsidiary, Konica Minolta Technology Center, Inc.
(collectively, “Konica Minolta”), and Universal Display Corporation, a
Pennsylvania corporation with a place of business at 375 Phillips Blvd, Ewing,
New Jersey 08618, U.S.A. (“Universal Display”).
 
BACKGROUND
 
WHEREAS, Universal Display has rights in certain patents and possesses certain
know-how concerning Organic Light Emitting Devices; and
 
WHEREAS, Konica Minolta desires to obtain license rights to practice under these
patents and to use this know-how on the terms and conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, each of Konica Minolta and
Universal Display hereby agrees as follows:
 
 
AGREEMENT
 
Article 1 Definitions
 
In addition to other terms defined elsewhere herein, the following terms shall
have their corresponding meanings when used in this Agreement.
 
1.1 “Affiliate” means a corporation, partnership, trust or other entity that
directly or indirectly (through one or more intermediates) controls, is
controlled by or is under common control with the party in question.  For such
purposes, “control,” “controlled by” and “under common control with” shall mean
the ability to make, or participate meaningfully in the making of, business
decisions on behalf of the relevant entity and/or such party, as
applicable.  “Control” shall be presumed where the party in question owns twenty
percent (20%) or more of the voting or other similar interests in the relevant
entity.
 
1.2 “Know-How” means unpatented technical information, data, specifications,
plans, drawings, designs, blueprints, formulae, processes and other similar
items of a trade secret or confidential nature.
 
1.3 “Licensed Product” means an OLED Lighting Module, or any product or part
thereof that incorporates one or more OLED Lighting Modules, which OLED Lighting
Module(s) (a) are covered, in whole or in part, by any Valid Claim(s) of a
Universal Display
 

Konica Minolta/Universal Display Confidential
 
Page 1 of 22

--------------------------------------------------------------------------------

 

1.4 Patent; and/or (b) are manufactured using a process that is covered, in
whole or in part, by any Valid Claim of a Universal Display Patent.
 
1.5 “Lighting” means usage for general illumination or as specialty lighting
source, such as backlighting for LCD displays and consumer electronics, aviation
or automotive lighting, and mood lighting in public or private buildings.  For
purposes of this Agreement, Lighting includes Signage.
 
1.6 “Net Sales Revenue”
 
1.6.1 For Licensed Products that are OLED Lighting Modules, or components
thereof, which are sold to non-Affiliated third parties, “Net Sales Revenue”
means the gross amount invoiced or received, whichever occurs sooner, on account
thereof, less (a) applicable sales and other similar taxes to the extent
actually collected and remitted to the appropriate taxing authorities; (b)
shipping charges to the extent separately itemized on the customer invoice and
actually paid to third-party carriers; (c) insurance costs to the extent
separately itemized on the customer invoice and actually paid or accrued for
such purpose; and (d) refunds or credits actually given to third parties for
returned or defective items.  If the OLED Lighting Module or component is sold
or otherwise transferred for consideration other than solely cash (such as in
the case where Konica Minolta is receiving other consideration from the
purchaser of the OLED Lighting Modules or components under one or more separate
business arrangements relating to the downstream sale of related products), “Net
Sales Revenue” means the standard or list selling price at which OLED Lighting
Modules or components of similar kind and quantity are being offered for sale to
non-Affiliated third parties at such time, or if no such selling price is
available, the fair market value of such OLED Lighting Modules or components.
 
1.6.2 For Licensed Products that are OLED Lighting Modules, or components
thereof, which are sold or otherwise transferred to Konica Minolta Affiliates,
“Net Sales Revenue” means the greater of (a) or (b), where (a) is the transfer
price utilized by Konica Minolta for such intercompany sale or transfer,
including all commissions and other amounts payable in connection therewith; and
(b) is the standard or list selling price at which OLED Lighting Modules or
components of similar kind and quantity are being offered for sale to
non-Affiliated third parties at such time, or if no such selling price is
available, the fair market value of such OLED Lighting Modules or components
 
1.6.3 For Licensed Products that are not themselves OLED Lighting Modules, but
that incorporate one or more OLED Lighting Modules, “Net Sales Revenue” would be
calculated in the same manner as for OLED Lighting Modules according to
subsection 1.5.1 or 1.5.2 above, whichever is applicable, except that “Net Sales
Revenue” would only include that portion of the sales or transfer price which is
fairly attributable to the OLED Lighting Module(s) incorporated in such Licensed
Products.  Under such circumstances, unless otherwise agreed, “Net Sales
Revenue” shall mean the price of the Licensed Product multiplied by the fraction
C/C+D, where C is the inventory carrying cost for the OLED Lighting Module(s)
incorporated in such Licensed Product and D is the inventory carrying cost for
the other components of the Licensed Product, with the inventory carrying cost
in each case being determined in accordance with Generally Accepted Accounting
Principles as consistently applied in the general course of
 

Konica Minolta/Universal Display Confidential
 
Page 2 of 22

--------------------------------------------------------------------------------

 

1.6.4 Konica Minolta’s or its Permitted Sublicensee’s business.  Any applicable
deductions and commissions shall also be limited to only those portions of such
deductions and commissions which are fairly attributable to the OLED Lighting
Module(s) incorporated in such Licensed Products.
 
1.6.5 If either party presents reasonable evidence that the amount calculated as
set forth above does not fairly reflect the fair market value of any OLED
Lighting Modules or components thereof being sold or otherwise transferred (such
as evidence that the industry-wide average sales price of substantially similar
products differs significantly from the price calculated herein), the parties
shall in good faith negotiate a more equitable method of calculating Net Sales
Revenue with respect to such OLED Lighting Modules or components.
 
1.7 “OLED” or “Organic Light Emitting Device” means a device consisting of two
electrodes, at least one of which is transparent, together with one or more
chemical substances deposited between these two electrodes, at least one of
which is an organic or organometallic material, which device emits light when a
voltage is applied across the electrodes.
 
1.8 “OLED Lighting Module” means a device designed for use in Lighting
applications, which device consists of (a) an OLED panel or panels, (b) [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.], and (c) [The confidential material contained herein
has been omitted and has been separately filed with the Commission.].
 
(a) [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
(b) [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
(c) [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
1.9 “Phosphorescent Material” means an organometallic or other organic material
that, when used in the emissive layer of an OLED, emits radiation from a triplet
excited state or enhances the emission of radiation through phosphorescent
sensitization.
 
1.10 “Signage” means usage for advertising or in informational products, such as
billboards, exit signs and digital clocks or watches, wherein the product emits
light to produce predetermined images or shapes such as numbers, letters or
pictures.
 
1.11 “Universal Display Know-How” means Know-How of Universal Display relating
to the practice of inventions claimed in the Universal Display Patents, which
Know-How constitutes a “Confidential Item” of Universal Display, as such term is
defined herein.
 

Konica Minolta/Universal Display Confidential
 
Page 3 of 22

--------------------------------------------------------------------------------

 

1.12 “Universal Display Patents” means all patents pertaining to OLED Lighting
Modules that are issued, registered, granted or allowed in the world as of the
Effective Date and which Universal Display owns or has the right to license to
Konica Minolta hereunder, including, but not limited to, the issued, registered,
granted or allowed patents listed in Exhibit A, together with such future
patents as are specified in Section 2.3 below.
 
1.13 “Universal Display Technology” means the Universal Display Patents and the
Universal Display Know-How.
 
1.14 “Valid Claim” means a claim of an issued, registered, granted or allowed
patent, which claim has neither expired nor been finally held unpatentable,
invalid or unenforceable by a court or other government agency of competent
jurisdiction.
 
Article 2 License Rights
 
2.1 Grant of License to Konica Minolta.  Subject to the remaining provisions of
this Article 2, Universal Display hereby grants to Konica Minolta a worldwide,
royalty-bearing, non-exclusive and non-transferable (except in connection with a
permitted transfer of this Agreement as a whole) license, with rights to
sublicense to Permitted Sublicensees according to Section 2.2 below, under the
Universal Display Patents, and to use the Universal Display Know-How, solely to
manufacture (but not have manufactured except by Permitted Sublicensees), sell,
offer for sale, use, import and export Licensed Products.  Universal Display
further agrees that it shall not assert, nor cause or permit any of its
Affiliates to assert, any Universal Display Patent against Konica Minolta, its
Affiliates, or their customers based solely on Konica Minolta’s or its Permitted
Sublicensees’ sale or other disposition or use of any Licensed Product made
after the Effective Date, provided that Konica Minolta has paid, or is committed
to pay, a royalty to Universal Display hereunder on account of such sale or
other disposition.
 
2.2 Permitted Sublicensees.  Konica Minolta shall be permitted to grant
sublicenses of the foregoing license rights solely to its Permitted
Sublicensees, provided that (a) each such sublicense shall be pursuant to a
written agreement between Konica Minolta and the Permitted Sublicensee, which
written agreement shall obligate the Permitted Sublicensee to abide by the scope
of license and other applicable provisions of this Agreement; (b) in addition to
its other rights or remedies hereunder, Universal Display shall be expressly
identified in the written sublicense agreement as a third-party beneficiary
thereof, entitled to enforce the scope of license and other applicable
provisions of this Agreement directly against the Permitted Sublicensee; (c)
Konica Minolta shall identify the name and business address of each such
Permitted Sublicensee to Universal Display in writing promptly following its
entry into a written sublicense agreement with the Permitted Sublicensee; and
(d) Konica Minolta shall use its best efforts to cause each Permitted
Sublicensee abide by the scope of license and other applicable provisions of
this Agreement.  As used herein, “Permitted Sublicensees” shall include (1)
entities in which Konica Minolta Technology Center, Inc., or its parent, Konica
Minolta Holdings, Inc., has an ownership or other similar controlling interest
of eighty percent (80%) or more, which entities do not have, and are not
Affiliates of entities (other than Konica Minolta) that have, their own separate
OLED development programs or businesses, but only for so long as such conditions
continue to be
 

Konica Minolta/Universal Display Confidential
 
Page 4 of 22

--------------------------------------------------------------------------------

 

2.3 satisfied; and (2) [The confidential material contained herein has been
omitted and has been separately filed with the Commission.].
 
2.4 License Rights to Future Patents and Know-How.  To the extent it has the
right to do so, Universal Display will expand Konica Minolta’s license rights
under Section 2.1 above to include any additional patents and Know-How
pertaining to OLED Lighting Modules that are owned by or licensed to Universal
Display and which are issued, registered, granted or allowed in the case of
patents, or generated in the case of Know-How, during the first five (5) years
of the Term, but excluding any such patents or Know-How acquired by Universal
Display through a merger, asset acquisition or other similar transaction
(“Acquired Technology”) unless separately agreed in writing.  Universal Display
shall periodically update Exhibit A to include any such additional patents
(other than Acquired Technology patents unless separately agreed).  Upon Konica
Minolta’s request, the parties will discuss reasonable terms under which Konica
Minolta’s license rights under Section 2.1 above would also be expanded to
include Acquired Technology.  Universal Display agrees not to disclose to Konica
Minolta any Know-How included in Acquired Technology unless and until requested
to do so by Konica Minolta.
 
2.5 Rights Respecting OLED Chemicals.  [The confidential material contained
herein has been omitted and has been separately filed with the
Commission.]  Subject to the foregoing and the remainder of this Section 2.4,
nothing in this Agreement shall be construed as authorizing or otherwise
permitting Konica Minolta, its Permitted Sublicensees, or any third party
claiming through either of them, to practice under any Universal Display
Patents, or to use any Universal Display Know-How, for purposes of manufacturing
OLED chemicals, or having OLED chemicals manufactured for Konica Minolta or its
Permitted Sublicensees, or on their behalf.  [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
For the avoidance of doubt or misunderstanding, Universal Display shall not
assert, nor cause or permit any of its Affiliates to assert, any Universal
Display Patent against Konica Minolta, its Affiliates, or their customers based
on Konica Minolta’s or its Permitted Sublicensee’s sales or other disposition of
any Licensed Products as authorized under Section 2.1 above, and with respect to
which royalties are paid to Universal Display hereunder, which Licensed Products
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]  Nothing herein shall prohibit Universal
Display or its Affiliates from asserting any Universal Display Patent against
any person or entity that is the manufacturer of or supplier to Konica Minolta
or its Permitted Sublicensee of such OLED chemicals [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].  This assertion may include, without limitation, efforts by
Universal Display to seek a royalty from the manufacturer or supplier on account
of the OLED chemical sold to Konica Minolta or its Permitted Sublicensee, in
which event Konica Minolta and the Permitted Sublicensee shall reasonably
cooperate with Universal Display in this endeavor.
 

Konica Minolta/Universal Display Confidential
 
Page 5 of 22

--------------------------------------------------------------------------------

 

No Rights Respecting OLED Manufacturing Equipment.  Subject to the remainder of
this Section 2.5, nothing in this Agreement shall be construed as authorizing or
otherwise permitting Konica Minolta, its Permitted Sublicensees’ or any third
party claiming through either of them, to practice under any Universal Display
Patents, or to use any Universal Display Know-How, for purposes of manufacturing
equipment or machinery used to produce an OLED.  [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.]  For the avoidance of doubt or misunderstanding, Universal Display
shall not assert, nor cause or permit any of its Affiliates to assert, any
Universal Display Patent against Konica Minolta, its Affiliates, or their
customers based on Konica Minolta’s or its Permitted Sublicensee’s sales or
other disposition of any Licensed Products as authorized under Section 2.1
above, and with respect to which royalties are paid to Universal Display
hereunder, which Licensed Products [The confidential material contained herein
has been omitted and has been separately filed with the Commission.].  Subject
to the foregoing sentence, nothing herein shall prohibit Universal Display or
its Affiliates from asserting any Universal Display Patent against any person or
entity that is the manufacturer of or supplier to Konica Minolta or its
Permitted Sublicensee of such manufacturing equipment or machinery.  This
assertion may include, without limitation, efforts by Universal Display to seek
a royalty from the manufacturer or supplier on account of the equipment or
machinery sold to Konica Minolta or its Permitted Sublicensee, in which event
Konica Minolta and the Permitted Sublicensee shall reasonably cooperate with
Universal Display in this endeavor.
 
2.6 Acknowledgement of Derivative Rights.  Konica Minolta acknowledges that
certain of the Universal Display Patents and the Universal Display Know-How are
licensed by Universal Display from the Trustees of Princeton University
(“Princeton”), the University of Southern California (“USC”), the University of
Michigan (“Michigan”) and Motorola, Inc. (“Motorola”), and, therefore, that
Konica Minolta’s license rights under this Agreement with respect to such
Universal Display Patents and Universal Display Know-How are subject to the
reserved rights of and obligations to such third parties under their license
agreements with Universal Display.  Konica Minolta further acknowledges that the
U.S. Government has certain reserved rights with respect to those Universal
Display Patents claiming inventions that were first conceived or reduced to
practice under contracts between the U.S. Government and Universal Display or
its licensors.  Universal Display hereby covenants to Konica Minolta that: (a)
Universal Display shall comply in all material respects with the terms of its
license agreements with such third-party licensors and its contracts with or
awards from the U.S. Government as in either case are relevant to Konica
Minolta’s exercise of license rights granted by Universal Display hereunder; and
(b) no additional consideration shall be owed by Konica Minolta to such
third-party licensors or the U.S. Government on account of Konica Minolta’s
practice under the Universal Display Patents or use of the Universal Display
Know-How as contemplated hereunder.  Upon Konica Minolta’s request, Universal
Display will provide Konica Minolta with copies (which may be reasonably
redacted by Universal Display to avoid disclosing confidential information not
relevant to this Agreement) of such of Universal Display’s agreements with such
third-party licensors and of the applicable portions its relevant contracts with
or awards from the U.S. Government.
 
2.7 Reservation of Rights.  Except for the license rights expressly granted to
Konica Minolta under this Article 2, all rights to practice under the Universal
Display Patents and to use
 

Konica Minolta/Universal Display Confidential
 
Page 6 of 22

--------------------------------------------------------------------------------

 

2.8 the Universal Display Know-How are reserved unto Universal Display and its
licensors.  No implied rights or licenses to practice under any patents or to
utilize any unpatented inventions, Know-How or technical information of either
party are granted to the other party hereunder.
 
Article 3 Know-How
 
3.1 Transfer of Know-How.  To the extent it has the right to do so, during the
Term Universal Display shall disclose to Konica Minolta such of the Universal
Display Know-How as Universal Display determines, or as Konica Minolta
reasonably indicates, would be useful in connection with Konica Minolta’s
design, manufacture and/or sale of Licensed Products as permitted
hereunder.  Such disclosure shall occur under a separately negotiated amendment
to the Joint Development Agreement between the parties dated as of September 1,
2005, and last amended effective as of July 31, 2006 (the “Joint Development
Agreement”), or some other similar agreement between the parties, and shall be
subject to any additional conditions and limitations set forth therein.
 
Article 4 Patent Matters, Attribution and Samples
 
4.1 Patent Validity.  To the extent such a restriction is permitted by
applicable law, Konica Minolta shall not, and shall ensure that its Affiliates
do not, challenge or oppose, or assist others in challenging or opposing (or
initiating other proceedings of a similar nature), the issuance, validity or
enforceability of any of the Universal Display Patents.  Should Konica Minolta
or any of its Affiliates so challenge or oppose, or assist others in challenging
or opposing (or initiating other similar proceedings), any of the Universal
Display Patents, Konica Minolta shall reimburse Universal Display for all
attorneys’ fees, costs and out-of-pocket expenses incurred by Universal Display
in resisting or responding to such challenge or opposition in the event the
challenge or opposition is fully or substantially unsuccessful.  The foregoing
shall be in addition to, and not in lieu of, any other remedies that may be
available, at law or equity, including an action for the recovery of damages.
 
4.2 Patent Marking.  Upon Universal Display’s request and without incurring any
excessive additional expense, Konica Minolta and its Permitted Sublicensees
shall apply or cause to be applied to all Licensed Products, or at their option
to the packaging for such Licensed Products, such reasonable markings or notices
of the Universal Display Patents actually covering those Licensed Products as
may be requested in writing by Universal Display’s licensors in order to fully
protect their rights and interests therein under the laws of the countries in
which such Licensed Products are or are likely to be marketed, sold or used.
 
4.3 Attribution.  With respect to any Licensed Product that would, but for the
license granted hereunder, infringe the [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
patents being sublicensed hereunder, Konica Minolta and its Permitted
Sublicensees shall, upon Universal Display’s request and without incurring any
excessive additional expense, ensure that all such Licensed Products are marked
on an exposed surface with such of the following notices as are requested in
writing [The confidential material contained herein has been omitted and has
been separately filed with the
 

Konica Minolta/Universal Display Confidential
 
Page 7 of 22

--------------------------------------------------------------------------------

 

4.4 Commission.]  When such a notice would not be reasonably and customarily
applied to the Licensed Products, it shall instead appear prominently on the
packaging for the Licensed Products, or in data sheets or other literature
accompanying such Licensed Products.
 
4.5 Non-Use of Certain Names.  Konica Minolta and its Permitted Sublicensees
shall not use the names of Princeton, USC or Michigan in connection with any
products, promotion or advertising without the prior consent of Princeton, USC
or Michigan, as applicable, except to the extent reasonably required by
law.  Notwithstanding the foregoing sentence, Konica Minolta and its Permitted
Sublicensees may state that its license rights hereunder are derivative of
rights granted by Princeton, USC and Michigan to Universal Display under the
license agreement among them.
 
4.6 Samples.  Upon Universal Display’s request [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.], Konica Minolta shall supply Universal Display with a minimum of
two (2) samples of each Licensed Product that Konica Minolta or its Permitted
Sublicensees offer for sale to third parties.  Universal Display shall limit its
requests for such samples to a reasonable number of Licensed Products and Konica
Minolta shall supply such samples promptly upon Konica Minolta’s or its
Permitted Sublicensees’ first shipment of the Licensed Product for sale to third
parties.  The samples supplied to Universal Display from Konica Minolta under
this Section 4.5 shall be deemed Confidential Items of Konica Minolta and
treated as such by Universal Display; provided, however, that Universal Display
may use such samples for promotional purposes, such as in displays at
shareholder meetings or other similar venues.
 
4.7 Amendments to the Universal Display Patents.  To the extent Japanese law
requires Universal Display to obtain Konica Minolta’s approval for amendments to
a specification of any Universal Display Patent licensed hereunder, Konica
Minolta agrees that it shall promptly approve all such reasonable amendments
proposed by Universal Display.
 
4.8 Notice of Infringements.  Konica Minolta may report in writing to Universal
Display any activities which Konica Minolta reasonably regards as an
infringement of the Universal Display Patents [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].  Upon receipt of such report, the parties will discuss the matter
and thereafter Universal Display will in good faith determine, in its
discretion, whether to launch an appropriate investigation and/or take other
protective measures to end the infringement.  Among other factors, this
determination shall take into consideration Konica Minolta’s interest in
ensuring that its Licensed Products remain competitive with other similar
products in the marketplace.
 
Article 5 Consideration
 
5.1 Upfront License Fees.  In partial consideration of the license rights
granted by Universal Display hereunder, Konica Minolta shall pay to Universal
Display the upfront license fees specified in Exhibit B hereto.  Said upfront
license fees are due and payable on the date(s) specified in Exhibit B
hereto.  All such fees are non-refundable and shall be in addition to, and not
creditable against, any royalties payable hereunder.
 

Konica Minolta/Universal Display Confidential
 
Page 8 of 22

--------------------------------------------------------------------------------

 

5.2 Royalties.  In further consideration of the license rights granted by
Universal Display hereunder, Konica Minolta shall pay to Universal Display
running royalties at the rates specified in Exhibit B hereto on account of Net
Sales Revenue from Konica Minolta’s and its Permitted Sublicensees’ sales or
other disposition of Licensed Products, as set forth in subsections 5.2.1
through 5.2.5 below.  For clarification, royalties shall not be calculated or
payable on account of Licensed Products, or components thereof, that are
manufactured for and sold to Konica Minolta or its Affiliates by Permitted
Sublicensees, but rather royalties shall be calculated and payable on account of
Konica Minolta’s or its Affiliates’ subsequent sales of Licensed Products that
constitute or incorporate the items supplied by the Permitted Sublicensees.
 
5.2.1 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
5.2.2 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
5.2.3 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
5.2.4 Both parties acknowledge and agree that the royalty rates and the methods
by which they are to be calculated and paid have been determined through arms
length negotiations between the parties and that such rates and methods are
reasonable and appropriate notwithstanding whether and to what extent any of the
Universal Display Patents have been issued, registered, granted or allowed, or
have expired, in any particular country in which Licensed Products are made,
sold or used.
 
5.2.5 No multiple royalties shall be due because any Licensed Product, or its
manufacture, sale, other disposition or usage, is or may be covered by more than
one Universal Display Patent licensed hereunder.
 
5.3 Royalty Reports.  Within forty-five (45) days following the end of each [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] during the Term (and if the Term ends in the middle
of a [The confidential material contained herein has been omitted and has been
separately filed with the Commission.], within forty-five (45) days following
the end of the Term), Konica Minolta shall submit to Universal Display a written
report, in English, that includes the following information (each, a “Royalty
Report”): (a) a description of all Licensed Products sold or otherwise disposed
of during such [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]; (b) gross amounts invoiced or
received on account of Konica Minolta’s and its Permitted Sublicensees’ sales or
other disposition of such Licensed Products, provided, however, the report of
gross amounts invoiced on account of Permitted Sublicensee’s sales or other
disposition of Licensed Products is not required, if such Permitted Sublicensee
is a subcontractor for Konica Minolta and the Licensed Products are being
supplied only to Konica Minolta or its Affiliates for resale or other
disposition that will be reported on by Konica Minolta; (c) Konica Minolta’s
reasonably detailed calculation of the royalties due and owing to
 

Konica Minolta/Universal Display Confidential
 
Page 9 of 22

--------------------------------------------------------------------------------

 

5.4 Universal Display on account of such sales or other disposition of Licensed
Products; and (d) such other information as Universal Display may reasonably
request of Konica Minolta which is pertinent to a royalty accounting
hereunder.  [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]
 
5.5 Payment of Royalties.  Within forty-five (45) days following the end of each
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.] during the Term (and if the Term ends in
the middle of a [The confidential material contained herein has been omitted and
has been separately filed with the Commission.], within forty-five (45) days
following the end of the Term), Konica Minolta shall pay directly to Universal
Display the royalties due and payable with respect to Licensed Products sold or
otherwise disposed of during such [The confidential material contained herein
has been omitted and has been separately filed with the Commission.].  [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]
 
5.6 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
5.7 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 6 Payment Terms; Audit Rights
 
6.1 Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Each payment shall be fully earned when due and nonrefundable once made.  All
payments due hereunder shall be made without set-off, deduction or credit for
any amount owed (or alleged to be owed) by Universal Display to Konica Minolta
or any of its Affiliates.  Without limiting its other rights or remedies on
account of any late payment, Universal Display may require Konica Minolta to pay
interest on any late payments at a per annum rate equal to [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.].
 
6.2 Payment Authorization and Associated Charges.  Konica Minolta shall secure
all authorizations required for payment of all amounts due to Universal Display
hereunder and shall bear all transfer fees and other charges associated
therewith.  Konica Minolta may withhold from any amount payable hereunder any
taxes required to be withheld by the applicable law, at the time of
payment.  Universal Display shall cooperate with Konica Minolta and take
commercially reasonable actions in order to (a) file certificates and other
documentation with taxing authorities and/or (b) obtain a reduction or
elimination of, or credit for, taxes relating to this Agreement.  Without
limitation of the generality of the forgoing, in order to eliminate the
obligation to
 

Konica Minolta/Universal Display Confidential
 
Page 10 of 22

--------------------------------------------------------------------------------

 

6.3 withhold taxes under the United States-Japan New Income Tax Treaty effective
as of March 30, 2004, Universal Display shall (i) complete the Application Form
for Income Tax Convention (Form 3), (ii) complete the Attachment Form For
Limitation On Benefits Article (Form 17) and (iii) obtain a United States
Residency Certification (the “Application Documents”), and shall send the
originals of such Application Documents to Konica Minolta upon the execution of
this Agreement.  Konica Minolta shall then promptly file the originals of such
Application Documents with the director of the district taxation office for the
place where Konica Minolta resides.  [The confidential material contained herein
has been omitted and has been separately filed with the Commission.]
 
6.4 Currency Conversion and Restriction.  All royalties due hereunder based on
Licensed Products sold or otherwise disposed of by Konica Minolta or its
Permitted Sublicensees outside of the United States shall be payable in U.S.
Dollars at the rate of exchange for the currency of the country in which such
sales or usage occurs, which rate of exchange shall equal the exchange rate as
published by the Bank of Tokyo-Mitsubishi UFJ, Ltd. on the last business day of
the [The confidential material contained herein has been omitted and has been
separately filed with the Commission.] with respect to which payment is being
made.  All royalties shall be paid to Universal Display without deduction of
currency exchange fees or other similar amounts.  If at any time the legal
restrictions of a country outside of the United States prevent Konica Minolta
from paying Universal Display any amounts due hereunder, Universal Display may
direct Konica Minolta to make such payment to Universal Display’s account in a
bank or other depository of such country.
 
6.5 Records; Audit and Inspection.  Konica Minolta shall, and shall require its
Permitted Sublicensees to, keep accurate and complete financial and technical
records with respect to the Licensed Products they manufacture, sell or use, as
well as with respect to the royalties payable to Universal Display hereunder,
for at least two (2) years from the end of each calendar half-year
period.  During the Term and for two (2) years thereafter, an independent
certified public accountant selected by Universal Display and approved by Konica
Minolta (such approval not to be unreasonably withheld), together with such
technical support staff as such accountant reasonably deems necessary, shall
have the right to audit such records and inspect such of Konica Minolta’s and
its Permitted Sublicensees’ materials, equipment and manufacturing processes as
are reasonably necessary in order to verify Konica Minolta’s payment of all
royalties due hereunder.  Universal Display shall give reasonable advance notice
of any such audit or inspection to Konica Minolta, and such audit or inspection
shall be conducted during Konica Minolta’s or its Permitted Sublicensees’ normal
business hours and in a manner that does not cause unreasonable disruption to
Konica Minolta’s or its Permitted Sublicensees’ conduct of their business.  The
results of any such audit or inspection shall be deemed a Confidential Item of
Konica Minolta and shall not be disclosed by Universal Display except as may be
necessary for Universal Display to enforce its rights hereunder.  If the audit
or inspection reveals that Konica Minolta has underpaid any royalties due to
Universal Display, Konica Minolta shall immediately pay to Universal Display all
unpaid royalties, plus interest on the unpaid amounts from the date payment was
initially due at the rate specified in Section 6.1 above.  Universal Display
shall be responsible for paying the fees and expenses charged by the accountant
for conducting any audit or inspection hereunder; provided, however, that if the
unpaid royalties exceed [The confidential material contained herein has been
omitted and has
 

Konica Minolta/Universal Display Confidential
 
Page 11 of 22

--------------------------------------------------------------------------------

 

6.6 been separately filed with the Commission.] of the total royalties that
should have been paid by Konica Minolta during the audited period, Konica
Minolta shall promptly reimburse Universal Display for the reasonable fees and
expenses charged by such accountant.
 
Article 7 Confidentiality and Publicity
 
7.1 Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Items of the other party in
accordance with the following terms and conditions:
 
7.1.1 Recipient shall not publish, disclose or otherwise disseminate any
Confidential Items of the other party, except to such of Recipient’s employees
and agents who have a “need to know” it to accomplish the purposes of this
Agreement (and, in the case of Konica Minolta, its Permitted Sublicensees), and
then only if such persons previously have agreed in writing to handle and
maintain such Confidential Items in accordance with the provisions of this
Agreement or provisions substantially similar thereto.  Disclosure of Universal
Display Confidential Items other than detailed technical information shall also
be permitted to Konica Minolta’s Affiliates under the terms of the foregoing
sentence.  Disclosure or dissemination of Confidential Items of the other party
to additional persons or entities requires the prior written approval of such
other party.
 
7.1.2 Recipient shall maintain all Confidential Items of the other party in a
safe and secure place with reasonable safeguards to prevent any unauthorized
access to or disclosure of such Confidential Items.  As used herein, “reasonable
safeguards” means all safeguards that a reasonable person would take to protect
the Confidential Item in question, which safeguards shall be no less than the
safeguards Recipient takes to protect its own confidential or proprietary items
of a similar nature.
 
7.1.3 Recipient may copy Confidential Items of the other party only as is
reasonably necessary for Recipient to accomplish the purposes of this
Agreement.  Copying or reproduction of Confidential Items other than information
and documents is strictly prohibited.
 
7.1.4 Recipient shall not utilize or exploit any Confidential Items of the other
party, or permit or assist others to utilize or exploit such Confidential Items,
or analyze any sample contained in the Confidential Items of the other party or
have analyzed said sample by any third party, except as is reasonably necessary
to accomplish the purposes of this Agreement.  Reverse engineering, disassembly
or other methods designed to derive the composition, structure, method of
manufacture or purity of, or any concepts or ideas underlying, Confidential
Items other than information and documents is strictly prohibited.
 
7.1.5 Recipient shall not publish or otherwise disclose to third parties,
including by referencing or including in any patent application, any test
results or other information or data regarding Recipient’s evaluation or use of
any Confidential Items of the other party without the other party’s prior
written consent [The confidential material contained herein has been omitted and
has been separately filed with the Commission.].
 

Konica Minolta/Universal Display Confidential
 
Page 12 of 22

--------------------------------------------------------------------------------

 

7.1.6 Promptly upon learning of any unauthorized use or disclosure of any
Confidential Item of the other party, Recipient shall provide the other party
with written notice thereof and take such other steps as are reasonably
requested by the other party in order to limit the effects of such use or
disclosure and/or prevent any further unauthorized use or disclosure of such
Confidential Item.
 
7.1.7 Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Items of the other
party, including any copies or portions thereof, in Recipient’s possession or
control pursuant to the other party’s written request; provided, however, that
Recipient may retain one copy of documents incorporating Confidential Items for
archival purposes only.  Within thirty (30) days following the other party’s
written request, Recipient shall provide the other party with a certificate of
Recipient’s compliance with the foregoing requirements.
 
7.2 Definition of Confidential Items. As used herein, “Confidential Items” of a
party are all trade secret, proprietary and confidential information and
materials disclosed during the term of this Agreement in order to accomplish the
purposes of this Agreement (including information resulted from any follow-up
work relating thereto and disclosed during the term of this Agreement), in
written, oral or electronic form, relating to such party’s or its licensors’,
suppliers’ or business partners’ technologies, compounds, research programs,
operations and/or financial or business condition (including, without
limitation, know-how, data, drawings, designs, specifications, formulations,
processes, methods, equipment, software and pricing information) that is (a)
disclosed in writing and marked as “Confidential”, “Proprietary” or with similar
words at the time of disclosure, or (b) orally disclosed and identified as
confidential or proprietary at the time of disclosure and confirmed as such in
writing within thirty (30) days thereafter.  Notwithstanding the foregoing,
“Confidential Items” of a party shall not include any information or materials
that:
 
7.2.1 are approved by such party in writing for release by Recipient without
restriction;
 
7.2.2 Recipient can demonstrate by written records were previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;
 
7.2.3 are publicly known as of the date of this Agreement, or become public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such items from or through Recipient;
 
7.2.4 are obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or
 
7.2.5 are independently developed by or on behalf of Recipient without the
benefit of such party’s Confidential Items, as shown by competent written
records.
 

Konica Minolta/Universal Display Confidential
 
Page 13 of 22

--------------------------------------------------------------------------------

 

7.2.6 Konica Minolta’s permitted analysis and uses of Phosphorescent Materials
or other OLED materials sold by Universal Display to Konica Minolta shall be
covered separately under the agreement or terms and conditions of sale for such
materials.
 
7.3 Disclosure Required by Law.  This Agreement shall not restrict Recipient
from disclosing any Confidential Items of the other party to the extent required
by applicable law, or by the order of any court or government agency; provided,
however, that Recipient shall afford the other party prompt notice of such law
or order, so that the other party may interpose an objection to such disclosure
or take whatever other actions the other party deems appropriate to protect such
Confidential Items, and provided further that Recipient shall use all reasonable
efforts to limit such disclosure to only those Confidential Items that are
required to be disclosed and ensure that the person or entity to whom such
Confidential Items are disclosed agrees to keep them confidential.
 
7.4 Responsibility for Personnel.  Recipient shall be responsible for the acts
or omissions of any persons or entities receiving Confidential Items of the
other party from or through Recipient to the extent such acts or omissions, if
performed or not performed by Recipient, would constitute violations of this
Agreement by Recipient.
 
7.5 Universal Display’s Licensors.  Notwithstanding the foregoing, Universal
Display shall have the right to provide an unredacted copy of this Agreement,
along with copies of all Royalty Reports, to each of Princeton, USC, Michigan
and Motorola; provided that in such case Universal Display shall cause such
third-party licensors to have first agreed in writing to handle and maintain
such items in accordance with the provisions of this Article 7, or provisions
substantially similar thereto.
 
7.6 Confidentiality of this Agreement.  The terms of this Agreement shall be
deemed Confidential Items of each party and treated as such by both
parties.  Notwithstanding the foregoing sentence, either party may disclose in
its public filings such of the terms of this Agreement as are reasonably
required for such party to comply with applicable securities laws and
regulations, including, without limitation, by filing an appropriately redacted
copy of this Agreement in connection therewith.
 
7.7 Press Releases and Other Public Disclosure.  Within four (4) business days
following the date on which this Agreement is executed Universal Display will be
required to file with the U.S. Securities and Exchange Commission a Current
Report on Form 8-K that describes this Agreement in general terms.  Concurrent
with Universal Display’s filing of such Current Report, the parties shall issue
a joint press release describing the general nature of this Agreement.  Any
subsequent press release or other public announcement respecting this Agreement
shall first be provided to the other party for its review and comment and the
party issuing the release or disclosure shall use all reasonable efforts to
incorporate any comments received as a result thereof.  Upon request, either
party shall provide the other with a suitable quote from a high-level official
for use by it in any such press release or other public disclosure.  Any press
release or other public announcement describing the specific financial terms or
other provisions of this Agreement shall require the other party’s prior written
consent.  Nothing herein shall prohibit either party from
 

Konica Minolta/Universal Display Confidential
 
Page 14 of 22

--------------------------------------------------------------------------------

 

7.8 making any disclosure of this Agreement or the terms hereof to the extent
required by law or regulation.
 
7.9 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 8 Representations and Warranties; Disclaimers and Limitations of
Liability
 
8.1 Warranties by Both Parties.  Each party represents and warrants to the other
that such party has the right, power and authority to enter into this Agreement
and to perform its obligations hereunder, and that such performance will not
violate any other agreement or understanding by which such party is bound.
 
8.2 Further Warranty by Universal Display.  Universal Display additionally
represents and warrants to Konica Minolta that Universal Display owns or has
sufficient rights in the Universal Display Technology to grant the licenses
granted to Konica Minolta hereunder.
 
8.3 Further Warranty by Konica Minolta.  Konica Minolta additionally represents
and warrants to Universal Display that it shall not bind or purport to bind
Universal Display to any affirmation, representation or warranty provided to any
other person with respect to any Licensed Products it may manufacture, sell,
offer for sale, import or use, or any processes it may employ in connection
therewith.
 
8.4 Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representations or warranties that Konica Minolta or
its Permitted Sublicensees will be able to manufacture, sell or use any Licensed
Products without obtaining additional license rights from third parties.
 
8.5 Required Disclaimer of Princeton, USC and Michigan.  PRINCETON, USC AND
MICHIGAN MAKE NO REPRESENTATIONS AND WARRANTIES AS TO THE PATENTABILITY AND/OR
DISCOVERIES INVOLVED IN ANY OF THE UNIVERSAL DISPLAY PATENTS LICENSED
HEREUNDER.  PRINCETON, USC AND MICHIGAN MAKE NO REPRESENTATION AS TO PATENTS NOW
HELD OR WHICH WILL BE HELD BY OTHERS IN ANY FIELD AND/OR FOR ANY PARTICULAR
PURPOSE.  PRINCETON, USC AND MICHIGAN MAKE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
8.6 Limitation on Certain Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION WITH A BREACH OR ALLEGED
BREACH OF THIS AGREEMENT.  The foregoing limitation shall not limit either
party’s liability to the other party for: (a) any claims of
 

Konica Minolta/Universal Display Confidential
 
Page 15 of 22

--------------------------------------------------------------------------------

 

8.7 bodily injury or damage to tangible property resulting from such party’s
gross negligence or willful misconduct; (b) any unauthorized use of the other
party’s materials or technology; (c) any infringement of the other party’s
patents; or (d) any breach of the provisions of Article 7 respecting the other
party’s Confidential Items.
 
8.8 Essential Part of the Bargain.  The parties acknowledge that the disclaimers
and limitations of liability set forth in this Article 8 reflect a deliberate
and bargained for allocation of risks between them and are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such a remedy to achieve its essential purpose.
 
Article 9 Term and Termination
 
9.1 Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue, unless terminated sooner as permitted
hereunder, until the latter of the date of expiration of the last to expire of
the Universal Display Patents.  Unless otherwise expressly agreed in writing by
the parties, all licenses granted under this Agreement shall expire immediately
upon any termination of this Agreement.
 
9.2 Termination for Breach.  Either party may terminate this Agreement on
written notice to the other party if the other party materially breaches any of
its obligations under this Agreement and fails to cure such breach within thirty
(30) days following written notice thereof by the terminating party.
 
9.3 Termination for Challenge of Patents.  Universal Display may terminate this
Agreement immediately on written notice if Konica Minolta or any of its
Affiliates asserts or assists another in asserting (including through the use of
a “dummy” person or entity), before any court, patent office or other
governmental agency, that any of the Universal Display Patents are invalid or
unenforceable, should be cancelled or invalidated (in whole or in part), or
should otherwise not be granted, allowed or issued, and such challenge is not
fully terminated within thirty (30) days following written notice thereof by
Universal Display.  [The confidential material contained herein has been omitted
and has been separately filed with the Commission.]
 
9.4 Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with sixty (60) days thereafter.
 
9.5 Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  (a) Articles 4 and 6
through 10; (b) any payment or reporting obligations of Konica Minolta
respecting the sale or other disposition of Licensed Products occurring prior to
the date of such expiration or termination; and (c) any other provisions
necessary to interpret the respective rights and obligations of the parties
hereunder.
 

Konica Minolta/Universal Display Confidential
 
Page 16 of 22

--------------------------------------------------------------------------------

 

9.6 Any termination of this Agreement shall be in addition to, and not in lieu
of, any other remedies that may be available, at law or equity, including an
action for the recovery of damages.
 
Article 10 Miscellaneous
 
10.1 Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each party hereto
shall act as an independent contractor and neither shall act as an agent of the
other for any purpose.  Neither party has the authority to assume or create any
obligation, express or implied, on behalf of the other.
 
10.2 Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance (other than a failure to pay amounts due and owing
hereunder) caused by an event beyond its reasonable control and not due to its
or its Affiliates’ fault or negligence.  In the event that such a force majeure
event occurs, the party unable to perform shall promptly notify the other party
of such non-performance and its expected duration.  In addition, such party
shall in good faith maintain such partial performance of this Agreement as is
reasonably possible, shall use all reasonable efforts to overcome the cause of
nonperformance and shall resume full performance as soon as is reasonably
possible.
 
10.3 Notices.  Any disclosures or notices required or permitted hereunder shall
be in writing and shall be deemed effectively given upon receipt of such
disclosures or notices by the receiving party.  Such disclosure or notices shall
be given by personal delivery, certified mail with postage prepaid and return
receipt requested, or prepaid delivery using a recognized private courier, to
each party at its address set forth below.  Either party may change its address
for such notices at any time by means of a notice given in the manner provided
in this paragraph.
 
All Royalty Reports and any other financial notices, to:


Universal Display Corporation
 
Konica Minolta Technology Center, Inc.
375 Phillips Boulevard
 
No.1 Sakura-machi, Hino-shi
Ewing, New Jersey  08618
 
Tokyo 191-8511, Japan



[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


All other notices and communications:


Universal Display Corporation
 
Konica Minolta Holdings, Inc.
375 Phillips Boulevard
 
Marunouchi Center Building
Ewing, New Jersey  08618
 
1-6-1 Marunouchi, Chiyoda-ku



[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]

Konica Minolta/Universal Display Confidential
 
Page 17 of 22

--------------------------------------------------------------------------------

 
 

     With a copy to:          
Konica Minolta Technology Center, Inc.
   
No.1 Sakura-machi, Hino-shi
   
Tokyo 191-8511, Japan



[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


10.4 Non-Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assigned or transferred by either party without
the prior written consent of the other party, except that either party may
assign or transfer this Agreement, in its entirety and on written notice to the
other, to a successor in interest to all or substantially all of such party’s
business to which this Agreement relates, whether by merger, acquisition or
otherwise.  Notwithstanding the foregoing, Konica Minolta may not assign or
transfer this Agreement to a third party with whom Universal Display is
then-engaged in litigation or other formal adversarial or dispute resolution
proceedings respecting the Universal Display Patents.  Should Konica Minolta
assign or transfer this Agreement, whether by merger, acquisition or otherwise,
to a third party with an existing OLED development program or business, or
should Konica Minolta acquire less than one hundred percent (100%) of the
existing OLED business of any third party, the license rights granted to Konica
Minolta under this Agreement shall not extend to any current or future products
of such third party’s OLED business unless otherwise expressly agreed to by
Universal Display in writing.  Moreover, should Universal Display have already
entered into a similar license agreement with the third party at the time of
such assignment, transfer or acquisition, there shall be no reduction of the
payment or other obligations of Konica Minolta under this Agreement as they
pertain to products of Konica Minolta’s OLED business, or of such third party
under its similar license agreement as they pertain to products of the third
party’s OLED business, unless otherwise expressly agreed to by Universal Display
in writing.  [The confidential material contained herein has been omitted and
has been separately filed with the Commission.]  Nothing herein shall confer any
rights upon any person other than the parties hereto and their respective
successors and permitted assigns.
 
10.5 Business Continuity.  In order to facilitate Konica Minolta’s business
continuity, Universal Display shall not assign, transfer or otherwise dispose of
its interest in any Universal Display Patents licensed hereunder, even by
merger, acquisition or otherwise, without first obtaining from the assignee,
transferee or other person or entity obtaining such interest, a written
acknowledgment of the obligations of Universal Display and rights of Konica
Minolta under this Agreement, and a written agreement to assume such obligations
and honor such rights.
 
10.6 Equitable Relief.  In the event of a party’s actual or reasonably
anticipated infringement of the other party’s patents, unauthorized use of the
other party’s proprietary materials or information; or breach of the provisions
of Article 7 respecting the other party’s Confidential Items, the other party
may seek to obtain injunctive or other equitable relief as may be necessary to
restrain such activity, without the necessity of proving actual damages and
 

Konica Minolta/Universal Display Confidential
 
Page 18 of 22

--------------------------------------------------------------------------------

 

10.7 without posting any bond or other security.  Such relief shall be in
addition to, and not in lieu of, any other rights or remedies available to the
other party under this Agreement, at law or in equity.
 
10.8 Choice of Law; Dispute Resolution.  This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
Jersey, U.S.A., without respect to its rules on the conflict of laws.  In the
event that an unresolved dispute arises over the enforcement, interpretation,
construction or breach of this Agreement, the parties agree that it may be
litigated in the appropriate courts of the United States or Japan, and each
party hereby irrevocably submits to the non-exclusive jurisdiction of such
courts for all purposes with respect to any legal action or proceeding relating
thereto.
 
10.9 Severability.  In the event that any term of this Agreement is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and there
shall be deemed substituted for such term other term(s) that are permitted by
applicable law and that will most fully realize the intent of the parties as
expressed in this Agreement.
 
10.10 No Waivers.  The failure of either party to enforce, or any delay in
enforcing, any right, power or remedy that such party may have under this
Agreement shall not constitute a waiver of any such right, power or remedy, or
release the other party from any obligations under this Agreement, except by a
written document signed by the party against whom such waiver or release is
sought to be enforced.
 
10.11 Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding and agreement of the parties respecting the subject matter hereof
and supersedes any and all prior agreements, arrangements or understandings
between the parties, whether written or oral, relating thereto.  This Agreement
may not be amended or supplemented in any way except by a written document
signed by both parties.
 
10.12 Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 

Konica Minolta/Universal Display Confidential
 
Page 19 of 22

--------------------------------------------------------------------------------

 

10.13 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives:
 
 
Konica Minolta Holdings, Inc.
 
Universal Display Corporation
           
By:          /s/ Hisashi Tokumaru
 
By:          /s/ Steven V. Abramson
     
Name:     Hisashi Tokumaru
 
Name:     Steven V. Abramson
     
Title:       Executive Officer, General Manager
 
Title:       President
                of LA Business Department
         
Date:        August 8, 2008
 
Date:       August 11, 2008

 
 
 

 
Konica Minolta/Universal Display Confidential
 
Page 20 of 22

--------------------------------------------------------------------------------

 

Exhibit A


Universal Display Patents




[Separately attached hereto.]



Konica Minolta/Universal Display Confidential
 
Page 21 of 22

--------------------------------------------------------------------------------

 

Exhibit B


License Fees and Royalty Rates




Upfront License Fees:


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Royalty Rates:


[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]



Konica Minolta/Universal Display Confidential
 
Page 22 of 22
 
